Order, Supreme Court, New York County (Alice Schlesinger, J.), entered July 11, 2012, which denied defendant-appellant’s (defendant) motion to vacate a foreclosure sale of real property, unanimously affirmed, with costs.
Defendant failed to demonstrate any prejudice resulting from plaintiff’s mailing of the notice of sale to it instead of to its counsel (see CPLR 2003, 2103).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Tom, J.P., Friedman, Sweeny *413and Feinman, JJ. [Prior Case History: 2012 NY Slip Op 31834(U).]